Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6, Applicant recites, inter alia, “wherein a total of contact areas of the plurality of thermoelectric conversion elements with the blanket to an area of the blanket falls within a range of more than 0 to 0.3 or less”.  It’s unclear what correspond to an area of a blanket.  Appropriate action is required.

Regarding Claim 7, Applicant recites, inter alia, “wherein a radiation heat insulating member is provided to, of the surfaces of the blanket which is opposite to the surface being near the solar battery cells”.  It’s unclear what spatial relationship the radiation heat insulating member has with the blanket surfaces.  For further examination purposes the Examiner will interpret the claim as reciting “wherein a 

Regarding Claim 8, Applicant recites, inter alia, “wherein a high-heat conduction sheet is formed on at least either a surface of the blanket near the thermoelectric conversion elements”.  Is this surface the same surface as the “other surface of the blanket” or a different surface of the blanket?  Appropriate action is required.

Regarding Claim 9, Applicant recites, “a step of forming an extension mast by laminating a plurality of prepregs, winding the prepregs around a shaft member and covering the prepregs with a bagging film, and pressurizing and heating the prepregs from outside the bagging film” and “a step of disposing a plurality of heat dissipation members on surface of the thermoelectric conversion elements which are opposite to surfaces near the blanket, along an extending direction of the extension mast”.  It’s unclear if the blanket and the extension mast are connected, how are the solar battery cells, thermoelectric conversion elements and heat dissipation members disposed on a shaft that’s rolled up? Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 9,611,056 B1) in view of Pearson et al. (US 2020/0185957 A1).

In view of Claim 1, Spence et al. discloses a solar power generation paddle (Figure 4C) comprising:
a blanket (Figure 4C, #204 & Column 6, Lines 20-25);
an extension mast having a function of storing by taking up the blanket into a roll (Figure 4C, #201 & Column 9, Lines 20-35);
a plurality of solar battery cells disposed on one surface of the blanket (Figure 4C & Column 9, Lines 45-50).
Annotated Spence et al. Figure 4C

    PNG
    media_image1.png
    504
    860
    media_image1.png
    Greyscale

Spence et al. does not disclose a plurality of thermoelectric conversion elements disposed on the other surface of the blanket; and a plurality of heat dissipation members disposed on surfaces of the thermoelectric conversion elements which are opposite to surfaces near the blanket, along an extending direction of the extension mast.
Pearson et al. teaches a plurality of thermoelectric conversion elements disposed on the opposite surface of a solar power generation paddle than a plurality of solar battery cells (Figure 4F, #131-e & 4I, #405 & Paragraph 0099), and a plurality of heat dissipation members disposed on surfaces of the thermoelectric conversion elements that are opposite to surfaces near the paddle (Figure 4I, #402-f & Paragraph 0098-0099), along an extending direction of an extension mast (Figure 9B & Paragraph 0010).  Pearson et al. teaches that there is a need for new tools and techniques for devices, systems, and methods considering the evolving nature of energy storage technologies (Paragraph 0001).  Pearson et al. teaches that the embodiments provided a variety of advantages because charge control may be at the individual cell level which may provide an extremely safe and robust fault-tolerant architecture (Paragraph 0059). Accordingly, it would have been obvious to one of ordinary skill in the art 

In view of Claim 2, Spence et al. and Pearson et al. are relied upon for the reasons given above in addressing Claim 1.  Pearson et al. teaches that the plurality of heat dissipation members are disposed in a direction perpendicular to the extending direction of the extension mast (Figure 4I, #402-f).

In view of Claim 5, Spence et al. and Pearson et al. are relied upon for the reasons given above in addressing Claim 1.  Pearson et al. teaches that the thermoelectric conversion elements are coupled with an individual solar cell (Paragraph 0098).  Accordingly, it would have been obvious to one of ordinary skill in the art that the thermoelectric conversion elements incorporated to Spence et al. would be disposed on a plurality of regions have equal areas (See Annotated Spence et al. Figure 4C, above – they would be coupled with each solar cell region that has equal areas).

In view of Claim 7, Spence et al. and Pearson et al. are relied upon for the reasons given above in addressing Claim 1.  Pearson et al. discloses a radiation heat insulating member is provided on the surface of the paddle wherein the thermoelectric conversion elements are not arranged that advantageously provided thermal management (Figure 8, #145 & Paragraph 0105).  



In view of Claim 10, Spence et al. discloses a structure comprising solar power generation paddle (Figure 4C) and a structure body to which the solar power generation paddle is attached (Figure 1) comprising:
a blanket (Figure 4C, #204 & Column 6, Lines 20-25);
an extension mast having a function of storing by taking up the blanket into a roll (Figure 4C, #201 & Column 9, Lines 20-35);
a plurality of solar battery cells disposed on one surface of the blanket (Figure 4C & Column 9, Lines 45-50).
Annotated Spence et al. Figure 4C

    PNG
    media_image1.png
    504
    860
    media_image1.png
    Greyscale


Pearson et al. teaches a plurality of thermoelectric conversion elements disposed on the opposite surface of a solar power generation paddle than a plurality of solar battery cells (Figure 4F, #131-e & 4I, #405 & Paragraph 0099), and a plurality of heat dissipation members disposed on surfaces of the thermoelectric conversion elements that are opposite to surfaces near the paddle (Figure 4I, #402-f & Paragraph 0098-0099), along an extending direction of an extension mast (Figure 9B & Paragraph 0010).  Pearson et al. teaches that there is a need for new tools and techniques for devices, systems, and methods considering the evolving nature of energy storage technologies (Paragraph 0001).  Pearson et al. teaches that the embodiments provided a variety of advantages because charge control may be at the individual cell level which may provide an extremely safe and robust fault-tolerant architecture (Paragraph 0059). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Pearson et al. in Spence et al. solar power generation paddle such that a plurality of thermoelectric conversion elements disposed on the other surface of the blanket; and a plurality of heat dissipation members disposed on surfaces of the thermoelectric conversion elements which are opposite to surfaces near the blanket, along an extending direction of the extension mast for the advantages of having an extremely safe and robust fault-tolerant architecture.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 9,611,056 B1) in view of Pearson et al. (US 2020/0185957 A1) in view of Barnes (US 6,005,184) in view of Hexcel “***”.

In view of Claim 9, Spence et al. discloses a method of manufacturing a solar power generation paddle (Figure 4C) comprising:
a blanket (Figure 4C, #204 & Column 6, Lines 20-25);
an extension mast having a function of storing by taking up the blanket into a roll (Figure 4C, #201 & Column 9, Lines 20-35);
a step of disposing a plurality of solar battery cells disposed on one surface of the blanket (Figure 4C & Column 9, Lines 45-50).
Annotated Spence et al. Figure 4C

    PNG
    media_image1.png
    504
    860
    media_image1.png
    Greyscale

Spence et al. does not disclose a step of disposing a plurality of thermoelectric conversion elements disposed on the other surface of the blanket; and a step of disposing a plurality of heat dissipation members disposed on surfaces of the thermoelectric conversion elements which are opposite to surfaces near the blanket, along an extending direction of the extension mast.

Modified Spence et al. does not disclose that the extension mast is formed by laminating a plurality of prepregs, winding the prepregs around a shaft members and covering the prepregs with a bagging film, and pressuring and heating the prepregs from outside the bagging film.
Barnes discloses forming an extension mast from a prepreg material (Figure 2 & Column 2, Lines 14-38) that have the advantages of being able to operate at height power efficiency an output due to their improved rear surface heat emissivity of up to about 90% (Column 1, Lines 54-57).  Accordingly, it would have been obvious to one of ordinary skill in the art to form the extension mast from the prepreg 
Hexcel teaches that prepreg material are specially formulated resin matrix systems that are reinforced with man-made fibers such as carbon, glass and aramid and Hexcel has its own in-house supply of carbon fibre and world class weaving facilities for the development of optimum reinforcement technologies to complement the prepreg resin formulations (Page 2, Paragraph 1).  Hexcel discloses that prepregs are formed via winding the prepregs around a shaft member (Page 12-14) and that the most appropriate method for making prepregs utilized in aerospace applications uses a process where the prepregs are covered with a bagging film and pressurized and heated from the outside (Page 13-15).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the prepregs via laminating a plurality of prepregs winding the prepregs around a shaft member and covering the prepregs with a bagging film and pressurizing and heating the prepregs from outside the bagging film as this is the most appropriate method.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726